 

EXHIBIT 10.3

 

EXECUTION VERSION

 

 

ASSET PURCHASE AND SALE AGREEMENT

 

This ASSET Purchase and Sale Agreement (the “Agreement”) is entered into as of
December 14, 2012 by and among ARC Properties Operating Partnership, L.P., a
Delaware limited partnership (the “Buyer”), and American Realty Capital Advisors
III, LLC, a Delaware limited liability company (the “Seller”).

 

RECITALS

 

A.           The Seller is the advisor of American Realty Capital Trust III,
Inc., a Maryland corporation (“ARCT III”) that owns and acquires single tenant
free standing commercial real estate properties that are primarily net leased on
a long-term basis to investment grade credit rated and other creditworthy
tenants that elected to be treated as a real estate investment trust (“REIT”)
for U.S. federal income tax purposes commencing with the taxable year ended
December 31, 2011.

 

B.           The seller is wholly owned by American Realty Capital Trust III
Special Limited Partner, LLC, a wholly owned subsidiary of ARCT III’s sponsor,
AR Capital, LLC.

 

C.           Prior to the date of closing of the Transaction (as defined below),
the day-to-day business and operations of ARCT III were and will be managed by
Seller and, in connection therewith, the Seller owned and will own the
furniture, fixtures, equipment and other assets used and to be used by ARCT III
in their business and operations.

 

D.           ARCT III is contemplating a termination of its advisory agreement
with Seller in connection with a merger into a wholly-owned subsidiary of
Buyer’s general partner, American Realty Capital Properties, Inc., a Maryland
corporation (“ARCP” and the merger defined as the “Transaction”). In connection
with the Transaction, the Buyer will purchase from the Seller certain furniture,
fixtures, equipment and other assets necessary for the operation of ARCP and
reimburse the Seller for certain costs and expenses as described herein as of
the date of the closing of the Transaction.

 

E.           The Seller wishes to sell and reimburse, and the Buyer wishes to
purchase and accept, all of the Purchased Assets and the Reimbursed Expenses
upon the terms and subject to the conditions set forth in this Agreement.

 

AGREEMENT

 

In consideration of the mutual agreements and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

SALE AND PURCHASE OF ASSETS; CLOSING

 

1.1           Certain Terms. Certain capitalized terms used in this Agreement
are defined in Article IV.

 

1.2           Sale and Purchase of the Purchased Assets and Payment of the
Reimbursed Expenses.

 

 

 

 

(a)          Purchased Assets. Upon the terms and subject to the conditions of
this Agreement, the Seller hereby sells, conveys, assigns, transfers and
delivers to the Buyer, and the Buyer hereby purchases, free and clear of all
Encumbrances, all right, title and interest of the Seller in and to all of the
Purchased Assets.

 

(b)          Excluded Assets and Liabilities. Notwithstanding any other
provision of this Agreement to the contrary, any Assets of the Seller other than
the Purchased Assets are not part of the sale and purchase contemplated
hereunder, are excluded from the Purchased Assets and shall remain the property
of the Seller after the Closing. The Buyer does not, and shall not be deemed to,
assume or otherwise be responsible for any Liabilities of the Seller (including,
without limitation, any Liabilities arising out of or relating to the Purchased
Assets), all of which shall remain Liabilities of the Seller. The Seller shall
pay, perform and discharge all of its Liabilities encumbering directly or
indirectly any of the Purchased Assets in full at or prior to the Closing.

 

1.3           Payment of Purchase Price. The total consideration for the
Purchased Assets and the payment of the Reimbursed Expenses is $5,800,000.00
(the “Purchase Price”), payable in cash, by wire transfer of immediately
available funds to an account designated in writing by the Seller.

 

1.4           The Closing. The purchase and sale provided for in this Agreement
shall take place at a closing (the “Closing”) at the offices of Proskauer Rose
LLP, Eleven Times Square, New York, New York, following the closing of the
Transaction and on the same date as the closing of the Transaction.

 

1.5           Payment of Purchase Price; Closing Deliveries.

 

(a)          At or prior to the Closing, the Seller shall deliver to the Buyer:

 

(i)          the Purchased Assets;

 

(ii)         a Bill of Sale and General Assignment in the form of Exhibit A
hereto dated the Closing Date and duly executed by the Seller;

 

(iii)        such other bills of sale, assignments, deeds, certificates of
title, documents and other instruments of transfer and conveyance as may
reasonably be requested by the Buyer to convey title to the Purchased Assets,
each in form and substance satisfactory to the Buyer dated the Closing Date and
duly executed by the Seller;

 

(iv)        releases of all Encumbrances, if any, on the Purchased Assets; and

 

(v)         such other documents as the Buyer may reasonably request to effect
the transactions contemplated by this Agreement.

 

(b)          At or prior to the Closing, the Buyer shall deliver to the Seller
the Purchase Price in accordance with Section 1.3.

 

1.6           AS-IS. EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE PURCHASED ASSETS
ARE BEING PURCHASED AND SOLD ON AN “AS-IS” BASIS, FREE AND CLEAR OF ANY
ENCUMBRANCES, WITHOUT ANY REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE,
EITHER EXPRESS, IMPLIED OR OTHERWISE.

 

2

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

The Seller represents and warrants to the Buyer as of the date hereof as
follows:

 

2.1           Organization, Good Standing and Qualification. The Seller is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware.

 

2.2           Authorization; Enforceability. The Seller has full power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party and to perform its obligations hereunder and
thereunder. All limited liability company and other action on the part of the
Seller, its managers and officers necessary for the authorization, execution and
delivery of this Agreement and the other Transaction Documents and the
performance of all obligations of the Seller hereunder and thereunder has been
taken. This Agreement and the other Transaction Documents to which the Seller is
a party, each constitutes, or when executed and delivered will constitute, a
valid and legally binding obligation of the Seller, enforceable in accordance
with its terms.

 

2.3           No Conflict. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Seller is a party and
the consummation of the transactions contemplated hereby and thereby will not
result in any violation or be in conflict with or constitute, with or without
the passage of time or giving of notice, a default under any provision of the
Seller’s certificate of formation or operating agreement, any Order or Contract
to which the Seller is a party or by which it is bound or, to the knowledge of
the Seller, any provision of any Legal Requirement applicable to the Seller.

 

2.4           Governmental Authorities; Consents. No approval, Order,
authorization, registration, qualification, designation, declaration or filing
of or with, or notice to, or other Consent of, any Governmental Body or other
Person on the part of the Seller is required in connection with the execution
and delivery of this Agreement or the other Transaction Documents and the
consummation of the transactions contemplated hereby or thereby.

 

2.5           Litigation. There is no Proceeding pending or currently threatened
against the Seller that questions the validity of this Agreement or the right of
the Seller to enter into or consummate, or seeks to enjoin or obtain damages
with respect to, the transactions contemplated hereby or by any of the other
Transaction Documents, nor is the Seller aware that there is any basis for any
of the foregoing.

 

2.6           Title to Purchased Assets. The Seller owns the Purchased Assets
free and clear of all Encumbrances and the Buyer, by this Agreement and the
other Transaction Documents, will acquire good and marketable title to all of
the Purchased Assets, free of all Encumbrances. No third party, including,
without limitation, any former owner of any capital stock of the Seller, has the
basis for any claims against the Purchased Assets or the Seller in connection
therewith.

 

2.7           Brokers’ Fees. No broker, finder, investment banker or other
Person is entitled to any brokerage fee, finders’ fee or other commission in
connection with the transactions contemplated by this Agreement based on
arrangements made by the Seller or any of its Affiliates.

 

2.8           Cost of Purchased Assets. The Purchased Assets are being sold
pursuant to this Agreement at the Seller’s cost therefor.

 

3

 

 

ARTICLE III

 

CERTAIN OTHER AGREEMENTS

 

3.1           Tax Matters. All transfer, documentary, sales, use, stamp,
registration and other taxes, and all conveyance fees, recording charges and
other fees and charges (including any penalties and interest), incurred in
connection with the transactions contemplated by this Agreement shall be paid
when due by the Seller.

 

ARTICLE IV

 

DEFINITIONS

 

4.1           Certain Definitions. In this Agreement, the following terms have
the meanings set forth below, which shall be equally applicable to both the
singular and plural forms. Any agreement referred to below shall mean such
agreement as amended, supplemented and modified from time to time to the extent
permitted by the applicable provisions thereof and by this Agreement.

 

“Affiliate” means, when used with reference to a specified Person, (i) any
Person that directly or indirectly controls or is controlled by or is under
common control with the specified Person or any other Affiliate of such Person,
(ii) any Person that is an officer, director, trustee, general partner, manager
or managing member of the specified Person or of which the specified Person or
any other Affiliate of such Person is an officer, director, trustee, general
partner, manager or managing member, (iii) any Person that, directly or
indirectly, is the beneficial owner of 10% or more of any class of the
outstanding voting securities of the specified Person or any other Affiliate of
such Person (iv) such Person’s relatives, including such Person’s spouse or
domestic partner (and relatives of such spouse or domestic partner), parents,
siblings and lineal descendants if such Person is an individual, and (v) with
respect to any Person that is a trust, the trustees and beneficiaries of such
Person.

 

“Agreement” means this Asset Purchase and Sale Agreement.

 

“ARCP” has the meaning set forth in the recitals of this Agreement.

 

“ARCT III” has the meaning set forth in the recitals of this Agreement.

 

“Assets” means all properties, assets and rights of every kind, nature and
description whatsoever whether tangible or intangible, real, personal or mixed,
fixed or contingent, choate or inchoate, known or unknown, wherever located of
the Seller.

 

“Buyer” has the meaning set forth in the first paragraph of this Agreement.

 

“Closing” has the meaning set forth in Section 1.4

. 

“Closing Date” means the date and time as of which the Closing actually takes
place.

 

“Consent” means any approval, consent, ratification, waiver, or other
authorization of, notice to or registration, qualification, designation,
declaration or filing with any Person.

 

“Contract” means any agreement, contract, purchase order, statement of work,
option, license, instrument, mortgage, obligation, commitment, arrangement,
promise, or undertaking (whether written or oral and whether express or implied)
that is legally binding.

 

4

 

 

“Encumbrance” means any charge, claim, community property interest, condition,
easement, covenant, Contract, commitment, warrant, demand, encumbrance,
equitable interest, lien, mortgage, option, purchase right, pledge, security
interest, right of first refusal, or other rights of third parties or
restriction of any kind, including, without limitation, any restriction on use,
voting, transfer, receipt of income or dividends, or exercise of any other
attribute of ownership.

 

“Governmental Body” means any federal, state, local, municipal, foreign, or
other governmental or quasi-governmental authority.

 

“Indemnified Persons” has the meaning set forth in Section 5.1.

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other statute, law, Order, constitution, rule,
regulation, ordinance, principle of common law, treaty or other requirement of
any Governmental Body.

 

“Liability” means any liabilities or obligations of any kind whatsoever (whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, due or to become due, and whether or not
reflected or required by United States generally accepted accounting principles
to be reflected as such).

 

“Losses” has the meaning set forth in Section 5.1

. 

“Order” means any award, decision, injunction, judgment, order, decree, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any referee, arbitrator
or mediator.

 

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union, or other entity or Governmental Body.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any court or other Governmental Body or referee, trustee, arbitrator
or mediator.

 

“Purchase Price” has the meaning set forth in Section 1.3.

 

“Purchased Assets” means the Assets set forth on Exhibit B hereto.

 

“Reimbursed Expenses” means the costs and expenses set forth on Exhibit B
hereto.

 

“Seller” has the meaning set forth in the first paragraph hereof.

 

“Transaction” has the meaning set forth in the recitals of this Agreement.

 

“Transaction Documents” means this Agreement, the Bill of Sale and General
Assignment and all other instruments and certificates contemplated hereunder to
be delivered by any party hereto at or prior to the Closing.

 

5

 

 

ARTICLE V

 

MISCELLANEOUS

 

5.1           Indemnification. The Seller shall indemnify, defend and hold
harmless the Buyer and its Affiliates, and their respective stockholders,
members, partners, managers, officers, directors, employees, representatives,
controlling persons, counsel, agents, successors and assigns (collectively,
“Indemnified Persons”), from and against, and will pay to any Indemnified Person
the amount of, any and all claims, demands, Proceedings, losses, damages,
penalties, Liabilities, obligations, settlement payments, costs and expenses of
every kind whatsoever (including, without limitation, costs of investigating,
preparing or defending any such claim or Proceeding and reasonable legal fees
and disbursements), as and when incurred by such Indemnified Person and whether
or not involving a third party claim (collectively, “Losses”), incurred or
suffered by any of the Indemnified Persons, arising out of or relating to
(i) any inaccuracy of any representation or warranty, (ii) any breach of any
covenant or agreement of the Seller contained in this Agreement or any other
Transaction Document (including all schedules, exhibits and annexes hereto and
thereto), (iii) taxes owed by the Seller or any of its Affiliates relating to
the Purchased Assets and/or the transactions contemplated by this Agreement,
(iv) any Liability of the Seller related to the Purchased Assets and/or the
transactions contemplated by this Agreement, and (v) third party claims against
the Purchased Assets or against the Indemnified Persons in respect thereof
arising out of or relating to events occurring on or before the Closing Date.
All representations, warranties and covenants of the parties contained in this
Agreement shall survive the Closing Date.

 

5.2           Notices. All notices, requests, communications and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by fax), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered against receipt or upon
actual receipt of (i) personal delivery, (ii) delivery by reputable overnight
courier, (iii) delivery by facsimile transmission with telephonic confirmation
or (iv) delivery by registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below (or to such other address as may
be hereafter notified by the respective parties hereto in accordance with this
Section 5.2):

 

  The Buyer: ARC Properties Operating Partnership, L.P.     405 Park Avenue,
15th Floor     New York, New York 10022     Facsimile No.:  (212) 421-5799    
Attention:  Nicholas S. Schorsch           with a copy to:           Proskauer
Rose LLP     Eleven Times Square     New York, New York 10036     Facsimile
No.:  (212) 969-2900     Attention:  Peter M. Fass, Esq.     Steven L.
Lichtenfeld, Esq.         The Seller: American Realty Capital Advisors III, LLC
    405 Park Avenue, 15th Floor     New York, New York 10022     Facsimile No.: 
(212) 421-5799     Attention:  Edward M. Weil, Jr.      

    

6

 

 



    with a copy to:           Proskauer Rose LLP     Eleven Times Square     New
York, New York 10036     Facsimile No.:  (212) 969-2900     Attention:  Peter M.
Fass, Esq.     Steven L. Lichtenfeld, Esq.

 

5.3           Expenses. Except with respect to the Reimbursed Expenses, each of
the parties will bear its own costs and expenses (including legal fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.

 

5.4           No Third-Party Beneficiaries. Subject to Sections 5.1, 5.11 and
5.14, this Agreement shall not confer any rights or remedies upon any Person
other than the parties hereto and their respective successors and permitted
assigns.

 

5.5           Consent to Jurisdiction; Service of Process. Each party to this
Agreement irrevocably consents and agrees that any Proceeding commenced by it
arising out of or relating to this Agreement or any of the Transaction Documents
shall be brought only in the United States District Court for the Southern
District of New York or, in the event such court does not have subject matter
jurisdiction over such Proceeding, in courts of the State of New York sitting in
the Borough of Manhattan, City of New York. Each party hereby (i) irrevocably
accepts and submits to the jurisdiction of each of the aforesaid courts in
personam, (ii) irrevocably and unconditionally waives any objection to the
laying of venue in either of the aforesaid courts, and (iii) irrevocably and
unconditionally waives and agrees not to plead or assert the claim that either
of the aforesaid courts is not a convenient forum with respect to any such
Proceeding or other similar defense or doctrine. Process in any such Proceeding
may be served on any party in any manner provided by law.

 

5.6           Governing Law. This Agreement will be governed by the internal
laws of the State of New York.

 

5.7           Further Assurances. The parties agree, without further
consideration, (i) to furnish upon request to each other such further
information, (ii) to execute and deliver to each other such other documents, and
(iii) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
transactions contemplated by this Agreement and the other Transaction Documents.
From and after the Closing, all mail, payments or other amounts, checks,
documents and packages pertaining to the Purchased Assets received by the Seller
shall be promptly delivered (unopened, if applicable) by the Seller to the
Buyer.

 

5.8           Release. Effective as of the Closing, the Seller, on behalf of
itself and each of its Affiliates, hereby releases and forever discharges the
Purchased Assets and the Buyer in connection therewith from any and all
Proceedings, Contracts and Liabilities of any nature whatsoever, in law or in
equity, arising out of events occurring on or prior to the Closing.

 

5.9           Amendments and Waivers. No amendment or waiver of any provision of
this Agreement shall be valid unless in writing and signed by the party to be
charged with such amendment or waiver. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

7

 

 

5.10         Entire Agreement. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter and constitutes (together
with the other Transaction Documents and any other documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. The exhibits identified
in and attached to this Agreement are incorporated herein by reference and shall
be deemed as fully a part hereof as if set forth herein in full.

 

5.11         Assignments, Successors and No Third-Party Rights. The Seller may
not assign any of its rights or obligations under this Agreement without the
prior consent of the Buyer except that the Buyer may assign any of its rights
under this Agreement to any Affiliate of the Buyer. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the parties.
Except as expressly provided in Sections 5.1 and 5.14, nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the parties hereto any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement.

 

5.12         Severability. Any term of this Agreement which would be invalid or
unenforceable as written shall be deemed limited in scope and/or duration to the
extent necessary to render it enforceable. The determination of any court that
any provision is invalid or unenforceable shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity of
the offending term or provision in any other situation or in any other
jurisdiction.

 

5.13         Construction. The parties have participated jointly in the drafting
of this Agreement, and each party was represented by counsel in the negotiation
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

5.14         Waiver of Legal Conflicts. Each of the Seller and the Buyer
acknowledges and agrees that, at their request, Proskauer Rose LLP acted as
counsel to both such parties in connection with this Agreement, the other
Transaction Documents, the sale of the Purchased Assets and the payment of the
Reimbursed Expenses. Accordingly, each of the parties agrees to, and does, waive
any conflict of interest which may be deemed to arise as the result of such
representation and agrees not to seek to disqualify or otherwise prevent
Proskauer Rose LLP from representing the other party hereto (or any other
clients of Proskauer Rose LLP) in any matters by reason of its work on, or
representation of, such party in connection with this Agreement, the other
Transaction Documents, the purchase and sale of the Purchased Assets and the
payment of the Reimbursed Expenses, or its possession of confidential
information relating to such party. Proskauer Rose LLP shall be entitled to rely
upon this Section 5.14 as a third party beneficiary hereof.

 

5.15         Counterparts; Facsimile. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute one and the same instrument. Original
signatures hereto and to other Transaction Documents may be delivered by
facsimile which shall be deemed originals.

 

* * *

 

8

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

  BUYER:       ARC Properties operating partnership, l.p.       By:  AMERICAN
REALTY CAPITAL PROPERTIES, INC.     its general partner         By: /s/ Nicholas
S. Schorsch     Name: Nicholas S. Schorsch     Title:   Chief Executive Officer
        SELLER:         AMERICAN REALTY CAPITAL ADVISORS III, LLC         By:
AMERICAN REALTY CAPITAL TRUST III SPECIAL   LIMITED PARTNER, LLC     its sole
member         By:  AR Capital, LLC     its managing member         By: /s/
Edward M. Weil, Jr.     Name: Edward M. Weil, Jr.     Title:  Authorized
Signatory

 

 

 

 

Exhibit A

 

BILL OF SALE AND GENERAL ASSIGNMENT

 

KNOW ALL MEN BY THESE PRESENTS, that American Realty Capital Advisors III, LLC,
a Delaware limited liability company (the “Seller”), for and in consideration of
the sum of One and No/100 Dollars ($1.00) and other good and valuable
consideration paid to it by ARC Properties Operating Partnership, L.P., a
Delaware limited partnership (the “Buyer”), pursuant to that certain Asset
Purchase and Sale Agreement (the “Purchase Agreement”), dated as of December 14,
2012, by and between the Buyer and the Seller, the receipt and sufficiency of
which are hereby acknowledged, does hereby sell, convey, transfer, grant, assign
and deliver to the Buyer, on the terms and subject to the conditions in the
Purchase Agreement, all of its right, title and interest in and to all of the
Purchased Assets. Capitalized terms used but not defined herein have the
meanings given to them in the Purchase Agreement.

 

TO HAVE AND TO HOLD, all and singular, the aforesaid Purchased Assets unto the
Buyer, its successors and assigns forever for it and their own use forever.

 

The Seller covenants and agrees to warrant and defend the sale, conveyance,
transfer, grant, assignment and delivery of the Purchased Assets hereby made
against all persons whomsoever, and to take all steps reasonably necessary to
establish the record of the Buyer’s title to the Purchased Assets.

 

IN WITNESS WHEREOF, the Seller has executed and delivered this Bill of Sale and
General Assignment as of this [ ] day of [ ], 2013.

 

  SELLER:       AMERICAN REALTY CAPITAL ADVISORS III, LLC       By:       Name: 
    Title:  Manager

 

 

 

 

Exhibit B

 

Purchased Assets and Reimbursed Expenses

 

Capitalized Furniture, Fixtures and Equipment

 

Tenant Improvements

Office fit out - principally NYC and Dresher, PA & Jenkintown, PA

Includes common area, kitchens, bathrooms, IT cabling

Server room configuration

Office Furniture and Fixtures

Desks

Credenzas

Chairs

Conference tables and chairs

Hardware

Laptops

Desktops

Routers and switches

Storage Area Network (SAN)

Mobile devices

iPads

Software (license, support, maintenance)

Microsoft Office/ Outlook

MRI

Virtual Premise

System back-up

Security/ firewall

Anti-Virus

FAS Fixed Assets

Concur

Cvent

Equipment

VOIP telephones and related hardware/software

TV presentation screens

SmartBoard

Binding machine

Postage machine

Printers

Kitchen appliances and other

 

The above items are principally located within our New York, NY, Jenkintown, PA,
Dresher, PA and Boston, MA offices.

 

 

 

 

Capitalized and Other Soft Costs

 

Marketing:

Web site and related development

Collaboration with marketing consultants

Collateral (hard card, property photos,

etc.)

Logo design

General marketing efforts

 

Software Customization:

 

MRI (Accounting & Asset Management)

Virtual Premise

FAS Fixed Assets

Concur

Cvent

MS Office and related

 

 

 

 

Transaction/Offering Related Costs

 

Legal:

Preparation of various documents and filings -

Form S-4

Investor communications and press releases

Form 8-K's

Section 16 filings

Coordination with Proskauer/attorneys

 

Accounting:

Preparation of various documents and filings -

Form S-4 (including pro forma schedules)

Investor communications and press releases

Form 8-K's

Section 16 filings

 

Investor Relations (BD Operations):

Retail client record reconfiguration

Conversion of CRM database to interface

with new transfer agent requirements

Analysis and communication to participating

independent broker-dealers and investment advisors

Investor outreach and communications

 

Marketing and Event Planning:

Preparing presentation material

Coordination of roadshow and related events

 

Executive Management (and support personnel):

Negotiations with bankers

Review of various documents

Road show efforts

 

 

 

 

Transaction Costs - Merger

 

American Realty Capital Advisors III, LLC has developed procedures and processes
that were developed over the past two years that are being provided to ARCP in
connection with the transaction with ARCP. ARCP will benefit from these existing
critical items and would have otherwise spent significant time and cost to
obtain them. Amounts below are a portion of the estimated costs incurred by
American Realty Capital Advisors III, LLC.

 

Human Resources:

Employee Handbook development and continuous updates

401(k) implementation and administration

Payroll set up and related tax withholding and remittance procedures

Space planning and facility coordination

General HR practices and compliance

 

Information Technology:

Disaster recovery

System architecture

Back-up systems

Help desk support

Vendor project management

Vendor transition services

 

Accounting & Finance:

Process and Procedures Manual development

Sarbanes-Oxley practices

Month-end closing checklist and procedures

Treasury and cash management procedures

 

Asset & Property Management:

Process and Procedures Manual development

Concur bill payment configuration

 

 

 